I dissent. I believe there was sufficient evidence to go to the jury on the question of whether the place where the accident happened was a "place of work" and the court did not err in so submitting it. There was evidence that when trouble developed on a train it was customary to bring it *Page 431 
onto the passing track, if possible, before inspection and repairs were made. It was the duty of the conductor to alight when the train stopped under such circumstances and inspect the trouble. There was also evidence that when employees had to alight at the passing track in Chacra, Colorado, that they considered it more safe to alight on the side away from the track so as to avoid danger from passing trains.